Appeal Dismissed and Memorandum Opinion filed July 28, 2015.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-15-00488-CV

   PATRICIA A. POTTS, INDIVIDUALLY AND AS NEXT FRIEND TO
                   A.M.W., A CHILD, Appellant

                                      V.

VINCENT D. WILLIAM AND DMG EQUIPMENT COMPANY, LTD D/B/A
             PAVERS SUPPLY COMPANY, Appellee

                  On Appeal from the 257th District Court
                          Harris County, Texas
                    Trial Court Cause No. 1996-50567

                MEMORANDUM                    OPINION


      This is an attempted appeal from an order dismissing appellant’s suit for
want of prosecution. Patricia Ann Potts has been declared a vexatious litigant
under chapter 11 of the Texas Civil Practice and Remedies Code and is therefore
subject to a pre-filing order under section 11.101. See Tex. Civ. Prac. & Rem.
Code §§ 11.101, 11.103 (West Supp. 2014).
       Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a) & (d). This is not an appeal from a pre-filing order entered under section
11.101.

       On July 14, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless appellant, within ten
days of the date of the order, filed a copy of the order from the local administrative
judge permitting the filing of this appeal. See Tex. R. App. P. 42.3(a). Appellant
filed a response on July 17, 2015. The response does not contain an order granting
permission to file this appeal. Instead, she challenges the validity and
constitutionality of the order declaring her a vexatious litigant. Appellant has made
the same arguments in numerous proceedings before this court, each of which the
court dismissed.1 Appellant gives no reason the court should reach a different
conclusion in this case.

       Accordingly, we dismiss the appeal.

                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.



       1
        In re Potts, No. 14-14-00388-CV, 2014 WL 2767606 (Tex. App.—Houston [14th Dist.]
June 17, 2014) (orig. proceeding); In re Potts, No. 14-13-01085-CV, 2014 WL 2039983 (Tex.
App.—Houston [14th Dist.] May 15, 2014) (orig. proceeding); In re Potts, No. 14-12-00194-CV,
2012 WL 987857 (Tex. App.—Houston [14th Dist.] Mar. 22, 2014).

                                             2